842 A.2d 333 (2004)
Howard BOOFER, Appellee,
v.
Lisa W. LOTZ, Butler County Clerk of Courts; and William L. Patterson, Court Administrator, Appellants.
Supreme Court of Pennsylvania.
Submitted March 20, 2003.
Decided February 17, 2004.
*334 Leo M. Stepanian, Butler, for Lisa W. Lotz and William L. Patterson.
Randall N. Sears, Camp Hill, for Dept. of Corrections.
Amy M. Elliott, for Bd. of Probation and Parole, amicus curiae.
Mark A. Mateya, Robert L. Knupp, Harrisburg, for County Commissioners Ass'n of Pennsylvania.
Howard Boofer, appellant, pro se.
Lee D. Landau, amicus curiae, pro se.
Ernest D. Preate, Jr., Scranton, for Darryl Buck, amicus curiae.
Before: CAPPY, CASTILLE, NIGRO, NEWMAN, SAYLOR, EAKIN and BAER, JJ.

ORDER
PER CURIAM.
AND NOW, this 17th day of February 2004, the order of the Commonwealth Court is REVERSED and the matter is REMANDED. The Commonwealth Court erred in granting appellee relief upon a claim neither preserved below nor raised on appeal. See Pa.R.C.P. 227.1(b); Pa. R.A.P. 302(a); see also Danville Area School District v. Danville Area Education Association, 562 Pa. 238, 754 A.2d 1255, 1259 (2000). The matter is remanded for review of the issues appellee properly raised and preserved for appeal.